Citation Nr: 1139862	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-13 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to an initial disability rating greater than 40 percent for service-connected balanitis xerotica obliterans.

3.  Entitlement to an initial disability rating greater than 10 percent for service-connected discogenic disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from June 1987 to December 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Roanoke, Virginia.  In that decision, the RO denied the Veteran's claim of service connection for a neck disability, and awarded service connection for balanitis xerotica obliterans (assigning an initial noncompensable disability rating) and for discogenic disease of the lumbosacral spine (assigning an initial 10 percent disability rating); the awards were effective June 27, 2006.  The Veteran expressed disagreement with the denial and the assigned initial disability ratings and perfected as substantive appeal.

By rating action dated in December 2009, the initial rating for balanitis xerotica obliterans was increased to 40 percent, effective as of June 27, 2006.

The issues of entitlement to service connection for a neck disability and a higher initial rating for discogenic disease of the lumbosacral spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's balanitis xerotica obliterans is manifested by urinary incontinence without the need for an appliance or absorbent materials that must be changed more than four times per day.  



CONCLUSION OF LAW

1.  The criteria for an initial disability rating higher than 40 percent for balanitis xerotica obliterans have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 7518 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to provide notice and assistance to claimants in substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

As this appeal involves the initial disability rating following the grant of service connection, the underlying claim has been substantiated and no further VCAA notice is required.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been given an adequate VA examination.  The requirements of the VCAA have been fulfilled. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In the case of an initial disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2011) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Balanitis xerotica obliterans 

The balanitis xerotica obliterans has been rated 40 percent disabling under Diagnostic Code 7599-7518.

VA regulations provide that conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen. 38 C.F.R. § 4.27 (2011). 

In this case, the rating schedule does not provide a specific code for balanitis xerotica obliterans.  Therefore, the disability has been rated by analogy to Diagnostic Code 7518 for stricture of the urethra, which directs that the disability is to be rated as voiding dysfunction, which is rated according to the particular condition as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7518.

Specifically, urine leakage or incontinence requiring the wearing of absorbent materials that must be changed two to four times a day warrants a 40 percent disability rating.  Urine leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day warrants a 60 percent disability rating.  38 C.F.R. § 4.115a.  

A VA examination report dated in October 2006 shows that the Veteran reported a history of balanitis xerotica obliterans since March 1995.  He said that during the day, he would urinate approximately four and a half times at intervals of two and a half hours.  During the night, he would urinate one time at intervals of five hours.  He would have problems starting urination.  Urine flow would occur after regular urethra dilation.  He had urinary incontinence which did not require a pad or any absorbent material.  He did not require the use of an appliance.  He did not experience impotence.  He had been treated with urethral dilatation in 1995 with residuals of needing recurrent dilatation.  There was no resulting functional impairment.  The diagnosis was balanitis xerotica obliterans.  The examiner noted mild irregularity of the urethral orifice.

Private outpatient treatment records from Kaiser Permanente dated from January 2006 to December 2007 show intermittent reports that the Veteran would undertake daily self dilatation with testosterone as a result of chronic meatal stenosis associated with his balanitis xerotica obliterans.

A VA examination report dated in October 2009 shows that the Veteran reported a history of balanitis xerotica obliterans with resulting meatal stenosis.  He described that during the day, he would urinate five times at intervals of three hours and during the night five times at intervals of one half to one hour.  He would not have problems starting urination.  He did have urinary incontinence which did not require a pad or any absorbent material.  He did not require the use of an appliance.   

Regarding the urinary system problem, he had fatigue and reduced urine flow.  He had no weakness, loss of appetite, weight loss, weight gain, anorexia, limitation in exertion, recurrent urinary tract infections, renal colic or bladder stones with pain. The symptoms would occur daily.  He required urinary dilatation as often as two times per day, and each time the benefits would last for five minutes.  

Treatment for the genitourinary problem was self-dilation with steroid cream.  There was no hospitalization during the preceding 12 months.  He was not on dialysis regularly.  He reported that he did not experience any overall functional impairment from this condition.  Genital examination revealed mild scarring around the urethral meatus.  The diagnosis was balanitis xerotica obliterans.

The VA examiners both in October 2006 and October 2009 both found that while the Veteran did have urinary incontinence, he did not require the use of a pad or any absorbent material, nor did he require the use of an appliance.  There is no evidence to the contrary.  As such, absent urine leakage or incontinence requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day, the assignment of a 60 percent disability rating is not warranted.

The rating scheduled does not provide for ratings in excess of 40 percent for urinary frequency or obstructed voiding.  Separate ratings on these bases are not warranted because the rating schedule requires a single rating based on the predominant area of dysfunction.  38 C.F.R. § 4.15a.  The rating schedule provides for a rating higher than 40 percent on the basis of renal dysfunction, but the Veteran's disability does not involve the kidneys.  

No other diagnostic code provisions are applicable to the Veteran's balanitis xerotica obliterans.

Consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119. However, there appears to be no identifiable period of time since the effective date of service connection, during which the balanitis xerotica obliterans warranted a rating disability higher than 40 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991).


Extraschedular

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability which consists of voiding dysfunction and reported incontinence.  No factors outside of the rating schedule have been reported.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

In this case there is no evidence of unemployability.  The Veteran has reported that he has been employed throughout the appeal period as a psychiatrist.



ORDER

An initial disability rating greater than 40 percent for service-connected balanitis xerotica obliterans is denied.



REMAND

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Veteran has been afforded two VA examinations in which it was reported that the Veteran had additional limitation of motion after repetitive back motion mainly due to pain.  The examiners did not; however, specify the degree of additional limitation of motion.  Such information is needed to adequately rate the Veteran's back disability.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).

The Veteran asserts that he has a current neck disability that manifested as a result of his period of active service.  Specifically, he described that he injured his neck in service, and that he has had continued symptoms ever since that time.  A service treatment records dated in November 1995 shows that the Veteran, in pertinent part, reported neck pain since 1993 following a parachute jump, and that he had been involved in a motor vehicle accident in October 1994 which had intensified his neck pain.  A separation report of medical examination dated in December 1995 shows that the Veteran was said to have chronic neck and back pain secondary to trauma.

Following service, the October 2006 VA examination report shows that the Veteran reported a history consistent with that set forth above.  X-rays of the cervical spine were within normal limits.  The examiner concluded that there was no diagnosis because there was no pathology to render a diagnosis.

The private outpatient treatment records from Kaiser Permanente, to include records from Family Chiropractic Center, dated from March 1997 to December 2007, show intermittent treatment for symptoms associated with neck pain following a March 18, 1997, motor vehicle accident.  In April 1997, the Veteran was given an assessment of cervical strain.  In March 1999, he was said to have a pulled neck muscle.  These records were received after the October 2006 VA examination of the Veteran and following the December 2006 rating decision in which it was concluded that there was no evidence of a permanent residual or chronic condition related to his period of active service.

In light of the Veteran's in-service manifestation of chronic neck pain, and his post-service treatment for neck pain, to include assessments of cervical strain and pulled neck muscle, the Board finds that the Veteran must be afforded a VA examination to determine whether he has a current neck disability that is etiologically related to his period of active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, as this matter is being remanded for the reasons set forth above, any outstanding private or VA treatment records should be obtained.  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to obtain from the Veteran specific information as to treatment associated with his asserted neck disorder, to include dates of treatment and any appropriate authorization and consent forms.  All identified VA and private treatment records must be obtained and associated with the Veteran's claims file. 

2.  Schedule the Veteran for appropriate VA orthopedic and neurological examinations to determine whether he has a current neck disability related to the injuries noted in service.  

The entire claims file and a copy of this Remand must be reviewed by the examiner in conjunction with conducting the examination.  

The examiner should render an opinion as to whether any neck disability found on examination or shown at any time since the Veteran filed his current claim had its onset during the Veteran's period of active service, or is otherwise the result of an injury during active service, to include the 1993 parachute jump and 1994 motor vehicle accident as set forth above. 

The examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  

Any opinions expressed must be accompanied by a complete set of reasons. 

3.  Afford the Veteran a VA examination to evaluate the current severity of the discogenic disease of the lumbosacral spine.  

The examiner should note in the examination report or addendum that the claims folder was reviewed.

The examiner should report all ranges of thoracolumbar motion in degrees.  

The examiner should determine whether the low back disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  Such inquiry should not be limited to muscles or nerves. 

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups or pain. 

If there is additional limitation due to functional factors after repetitive motion, the examiner should specify in degrees the additional loss of motion.

The examiner should also note all neurologic impairment associated with the back disability, including the presence or absence of atrophy.

4.  The RO/AMC should ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


